OPINION — AG — **** QUALIFICATIONS — COUNTY SHERIFF **** THE STATE LEGISLATURE MAY CONSTITUTIONALLY ENACT A LAW TO REQUIRE A CANDIDATE FOR COUNTY SHERIFF TO BE REGISTERED VOTER IN THE COUNTY IN WHICH HE OR SHE SEEKS ELECTION. THE LEGISLATURE MAY ALSO CONSTITUTIONALLY ENACT A LAW TO SET MINIMUM AGE REQUIREMENTS AND EDUCATIONAL REQUIREMENTS FOR THE OFFICE OF COUNTY SHERIFF SO LONG AS SAID REQUIREMENTS ARE NOT ARBITRARY. CITE: 19 Ohio St. 1975 Supp., 131.1 [19-131.1], 14 Ohio St. 108 [14-108], 70 Ohio St. 1975 Supp., 3311 [70-3311], 19 Ohio St. 1971 132 [19-132] (MICHAEL CAUTHRON)